DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 12 February 2021.
Claims 1-2, 6-7, 11-12, 15-16, 20 have been amended. 
Claims 1-8, 10-17, 19-20 are currently pending and have been examined.
Claims 1-8, 10-17, 19-20 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments and claim amendments with respect to the 35 USC § 101 Rejection have been fully considered they are persuasive. The rejection in the previous office action is withdrawn.
Independent claims 1, 11, and 20 disclose that a machine learning model is trained using a training dataset that includes financial data related to at least one of customer accounts that have been 
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-8, 10-17, 19-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2018/0053188 A1) hereinafter Zoldi, in view of Yan et al. (US 2018/0365696 A1) hereinafter Yan. 
Claims 1, 11, 20
Zoldi discloses the following limitations:
(Currently Amended) A computer-implemented method for performing financial fraud assessment, the method comprising: receiving a training dataset that includes financial data related to at least one of customer accounts; (see at least [0006] [0008] [0050] [0009] [0022] [0023].  Zoldi discloses a system and method to assess merchant financial fraud risjs using a model and clustering techniques.
training a machine learning model based on an analysis of features from the training dataset to identify patterns in the financial data related to the at least one of customer accounts that have been proven to be associated with financial fraud; (see at least [0021]-[0023] [0029] [0040] [0042] [0050] [0053].  Zoldi discloses customer transaction behavior is analyzed via a model that used historical financial data as training data to detect transaction fraud.  Zoldi discloses that the spending pattern of various customers is analyzed by a model that is trained with transaction data; some transaction data may be associated with fraud.  Zoldi discloses the archetype distribution and fraud activities are monitored in each cluster formed from archetypes.  
receiving financial information associated with customer accounts; establishing communities for the customer accounts by identifying and grouping customer accounts that exceed at least one of a number of transactions and a dollar amount between the customer accounts during a predefined period of time into a community; creating a baseline set of features for each of the communities; (see at least [0006]-[0008] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of card transaction spending behavior.  For example, persons who spend lots on luxury items will be grouped together; similar spending amounts will be gathered to be analyzed; those who purchase frequently will be grouped together.). 
receiving new financial information associated with the customer accounts; (see at least [0006] [0007] [0021]-[0023] [0059] [0066].  Zoldi discloses applying new transaction data to the model.  Zoldi discloses dividing the new transaction data into subsets based on card transaction history characteristics.). 
updating the communities for the customer accounts based on the new financial information; (see at least [0034] [0059].  Zoldi discloses the cluster distribution may change with time when training is periodically performed with new dataset.).
performing, by the machine learning model, a fraud assessment to identify one or more communities that have an increased risk of financial fraud by determining whether a change between the updated set of features and the baseline set of features for each of the 2 .......................... Attorney Docket: P201804744US01 (3326-06700)communities is indicative of the increased risk of financial fraudand (see at least [0022] [0027] [0072].  Zoldi discloses the model learns the intrinsic structure from the dataset of each cluster.  Zoldi discloses a change in cluster size is often indicative of deliberate manipulation.) 
retraining the machine learning model based on an accuracy determination of the fraud assessment performed by the machine learning model to improve future financial fraud predictions by the machine learning model. (see at least [0059] [0071] [0072]  [0024] [0034].  Zoldi discloses training periodically and retraining the model in order to measure the accuracy 

Zoldi discloses the limitations shown above.  Zoldi fails to specifically disclose the steps of identifying clusters with an increased risk of fraud.
However, Yan discloses the following limitations:
receiving financial information associated with customer accounts; establishing communities for the customer accounts by identifying and grouping customer accounts that exceed at least one of a number of transactions and a dollar amount between the customer accounts during a predefined period of time into a community; (see at least [0004]-[0006] [0014] [0015] [0023]-[0027] [0032]-[0035] [0041] [0045] [0049] [0050] [0052] [0054] [0055].  Yan discloses clustering account holders into groups by considering account activities and transaction characteristics as features in a clustering algorithm such that account holders in each groups have similar behavior according to an analysis of the features in the clustering algorithm.  Yan discloses cluster similar account activities related to a particular transaction.  Therefore, Yan may notice, via remittances or money transfers and dates of these money transfer or frequencies, that two account holders conduct business with each other  and may group these two account holders in the same cluster because their behavior activities are similar.  In addition, Yan discloses in each group, suspicious transactions are detected by a suspicious amount detector by determining transaction amounts for a transaction type of interest that are greater than an amount threshold from an average transaction amount for account holders in each group.).
creating a baseline set of features for each of the communities; (see at least [0004]-[0006] [0014] [0023]-[0027] [0032]-[0035] [0041] [0045] [0049] [0050] [0052] [0054] [0055].  Yan 
receiving new financial information associated with the customer accounts; (see at least [0045] [0047]-[0050] [0023]-[0027] [0057] [0032] [0060] [0004]-[0006].  Yan discloses receive new financial account transaction data.  Yan discloses comparing the new financial account transaction data against historical data in a cluster in order to determine if the new financial account transaction data is suspicious.).
extracting an updated set of features for each of the communities; (see at least [0045] [0047]-[0050] [0057] [0060] [0004]-[0006] [0014] [0031] [0032] [0024]-[0027] [0034].  Yan discloses the system will analyze and new financial account transaction data and consider a specific account activity (i.e., a feature).  For example, remittance amounts may be examined.).  
performing, by the machine learning model, a fraud assessment to identify one or more communities that have an increased risk of financial fraud by determining whether a change between the updated set of features and the baseline set of features for each of the 2 .......................... Attorney Docket: P201804744US01 (3326-06700)communities is indicative of the increased risk of financial fraudand (see at least [0025]-[0027] [0032] [0015] [0056] [0043] [0045] [0047]-[0050] [0057] [0060] [0004]-[0006] [0058] [0062] [0056] [0051] [0015] [0056].   Yan discloses the suspicious amount detector analyzes the user accounts remittance amounts to identify outlier, which are added to a list of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi to incorporate the teachings of Yan and specifically disclose the steps of identifying clusters with an increased risk of fraud because doing so would provide an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

	
Claim 2
Zoldi/Yan disclose the limitations shown above.  Zoldi specifically discloses that customer account can be grouped into multiple communities.
 (Currently Amended) The method of claim 1, wherein further comprising dramatically altering, by the machine learning model, at least one parameter in making the future financial fraud prediction based on the retraining. (see at least [0024] [0034] [0059] [0071] [0072].  Zoldi discloses adding new transactions to the old dataset (which may dramatically change the data) in order to retrain the model to measure the accuracy and assess performance of the built learning model. Zoldi discloses the fraud risk may be evolved once the model is retrained with new transactions.).) 

Claim 10
Zoldi/Yan disclose the limitations shown above.  Zoldi further discloses:
 (Previously Presented) The method of claim 1, further comprising updating the machine learning model with new training data based on the fraud assessment performed using the machine learning model that have been proven to be accurate.  (see at least [0024] [0034].  Zoldi discloses training periodically and retraining the model in order to measure the accuracy and assess the performance of the built learning models.).

Claim 12
Zoldi/Yan disclose the limitations shown above.  Yan specifically discloses a number of customer accounts within the community:
 (Currently Amended) The system of claim 11, wherein the baseline set of features includes a community size feature indicating a number of customer accounts within the community.  [0043] [0044] [0024]-[0028] [003]-[0039] [0014] [0026] [0050] [0052] [0054] [0055].  Yan discloses clustering a group of accountholders with similar behaviors in order to determine normal behavior for various features.  In order to determine the normal, the suspicious activity detector will calculate an average of remittance amounts.  In order to calculate the average, the suspicious activity detector will need to indicate the number of customer accounts within the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan to incorporate the teachings of Yan and specifically disclose a number of customer accounts within the community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 13
Zoldi/Yan disclose the limitations shown above.  Yan specifically discloses a SAR stating number of customer accounts associated with an SAR:
 (Original) The system of claim 12, wherein the baseline set of features includes a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  0038] [0048] [0051] [0027] [0028] [0043] [0004]-[0005] [0032] [0039] [0051] [0056] [0058] [0062].  Yan discloses the suspicious activity identifier collects the results of the analysis performed by the suspicious behavior detector.  Thereafter, the suspicious activity identifier produces a list of suspicious transactions (i.e., number of account holders within a group that are associated with suspicious activity).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan to incorporate the teachings of Yan and specifically disclose a SAR stating number of customer accounts associated with an SAR because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 14
Zoldi/Yan disclose the limitations shown above.  Zoldi further discloses:
 (Original) The system of claim 13, wherein the baseline set of features includes a transaction feature indicating financial transaction information associated with the customer accounts in the community.   (see at least [0006] [0007] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058] [0059] [0066].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of 

Claim 15
Zoldi/Yan disclose the limitations shown above.  Yan specifically discloses an increase in the number of SARs:
 (Currently Amended) The system of claim 14, wherein performing the fraud assessment comprises determining whether an increase in a number of SARs associated with the community exceeds a predetermined value that is indicative of fraud.  (see at least [0025] [0032] [0045]-[0050] [0043] [0004]-[0006] [0028] [0032] [0038] [0057] [0060] [0062] [0058] [0056].  Yan discloses the suspicious activity detector uses a plethora of factors in determining whether an account transaction may be suspicious/an outlier.  The suspicious activity detector will send alerts when the suspicious transactions/outlier become increasing. This is because the more outliers/suspicious transactions mean detection of financial fraud.  For example, when a higher than normal amount is remitted more frequently, either the account holders are changing behaviors or there is a suspicious account holder in the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan to incorporate the teachings of Yan and specifically disclose an increase in the number of SARs: because doing so would help when providing an alert immediately during the 

Claim 16
Zoldi/Yan disclose the limitations shown above.  Yan specifically discloses a rate of change in the number of SARs:
 (Currently Amended) The system of claim 15, wherein performing the fraud assessment comprises determining whether a rate of change in the number of SARs associated with the community exceeds a predetermined rate of increase that is indicative of fraud.  (see at least [0025] [0032] [0034]-[0037] [0043]-[0045] [0045]-[0050] [0043] [0004]-[0006] [0028] [0032] [0038] [0060] [0062] [0056]-[0058].  Yan discloses various data analyses may be performed in order to determine if there are  may determine that there is a greater number of outliers/suspicious activity being detected in a specific cluster.  The suspicious activity detector will send an alert to users to examine the transactions associated with the user accounts.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan to incorporate the teachings of Yan and specifically disclose a rate of change in the number of SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 17
Zoldi/Yan disclose the limitations shown above.  Yan specifically discloses a rate of change in a structure of a community:
 (Previously Presented) The system of claim 16, wherein performing the fraud assessment comprises determining whether a rate of change in a structure of the community exceeds a predetermined rate of structural change that is indicative of fraud.  (see at least [0032]-[0037] [0042] [0043] [0045]-[0050] [0057] [0060] [0004]-[0006] [0028] [0058] [0062] [0051].  Yan discloses various data analyses may be performed in order to determine if there are transaction account activities that are outliers/suspicious.  For example, the suspicious activity detector may analyze the new transaction data against the historical/normal transaction activity and determine a change in the average and standard deviation of remittance amounts for the account holder cluster.  This may mean there is a change in the structure of the community if the remittance amounts are changing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan to incorporate the teachings of Yan and specifically a rate of change in a structure of a community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 19
Zoldi/Yan disclose the limitations shown above.  Zoldi further discloses:
 (Previously Presented) The system of claim 11, wherein the processor is further configured to execute the instructions to update the machine learning model with new training data based on the fraud assessment performed using the machine learning model that have been proven accurate.  (see at least [0059] [0071] [0072]  [0024] [0034].  Zoldi discloses training periodically .  

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 2018/0053188 A1) hereinafter Zoldi, in view of Yan et al. (US 2018/0365696 A1) hereinafter Yan, in view of Erenrich (US 10,325,224 B1) hereinafter Erenrich.
Claim 3
Zoldi/Yan disclose the limitations shown above. Zoldi/Yan fail to specifically disclose establishing communities comprises identifying customer accounts that have a familial relationship. Though, Erenrich discloses the following limitations:
 (Previously Presented) The method of claim 2, wherein establishing communities for the customer accounts further comprises identifying customer accounts that have a familial relationship.  (see at least column 5 lines 14-29; column 23 line 41-column 24 line 53; column 24 line 66-column 25 line 19.  Erenrich discloses that each cluster includes records (i.e., financial data) that have some relationship with one another (i.e., familial relationship).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collecting and training and examining of financial data of Zoldi/Yan to incorporate the teachings of Erenrich and specifically disclose that clusters include records that have some relationship with one another because doing so would increase the efficiency of the process and decrease the downtime.  Clustering records that have relationships with one another allows the models to select the group that most pertains to what the model needs to examine.  (see at least Erenrich column 23 lines 18-25; column 1 lines 19-35). 

Claim 4

 (Original) The method of claim 3, wherein the baseline set of features includes a suspicious activity report (SAR) feature indicating a number of customer accounts within the community that are associated with a SAR.  (see at least [0038] [0048] [0051] [0027] [0028] [0043] [0004]-[0005] [0032] [0039] [0051] [0056] [0058] [0062].  Yan discloses the suspicious activity identifier collects the results of the analysis performed by the suspicious behavior detector.  Thereafter, the suspicious activity identifier produces a list of suspicious transactions (i.e., number of account holders within a group that are associated with suspicious activity).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Erenrich to incorporate the teachings of Yan and specifically disclose SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 5
Zoldi/Yan/Erenrich disclose the limitations shown above.  Yan specifically discloses:
 (Original) The method of claim 4, wherein the baseline set of features includes a transaction feature indicating financial transaction information associated with the customer accounts in the community.   see at least [0006] [0007] [0021]-[0023] [0028] [0032] [0033] [0036] [0038] [0041] [0041] [0052] [0058] [0059] [0066].  Zoldi discloses using clustering techniques to divide dataset into a plurality of subsets.  Each subset/group has a high degree of similarity of card transaction spending behavior.  Zoldi discloses applying new transaction data to the model.  Zoldi discloses dividing the new transaction data into subsets based on card transaction history characteristics.  For example, persons who spend lots on luxury items will be grouped together; similar spending 

Claim 6
Zoldi/Yan/Erenrich disclose the limitations shown above.  Yan specifically discloses SARs:
 (Currently Amended) The method of claim 5, wherein performing the fraud assessment comprises determining whether an increase in a number of SARs associated with the community exceeds a predetermined value that is indicative of fraud.  (see at least [0025] [0032] [0045]-[0050] [0043] [0004]-[0006] [0028] [0032] [0038] [0057] [0060] [0062] [0058] [0056].  Yan discloses the suspicious activity detector uses a plethora of factors in determining whether an account transaction may be suspicious/an outlier.  The suspicious activity detector will send alerts when the suspicious transactions/outlier become increasing. This is because the more outliers/suspicious transactions mean detection of financial fraud.  For example, when a higher than normal amount is remitted more frequently, either the account holders are changing behaviors or there is a suspicious account holder in the cluster.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Erenrich to incorporate the teachings of Yan and specifically disclose SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 7
Zoldi/Yan/Erenrich disclose the limitations shown above.  Yan specifically discloses a rate of change in the number of SARs:
 (Currently Amended) The method of claim 6, wherein performing the fraud assessment comprises determining whether a rate of change in the number of SARs associated with the community exceeds a predetermined rate of increase that is indicative of fraud.  (see at least [0025] [0032]-[0038] [0043]-[0050] [0004]-[0006] [0028] [0060] [0062] [0056]-[0058].  Yan discloses various data analyses may be performed and may determine that there is a greater number of outliers/suspicious activity being detected in a specific cluster.  The suspicious activity detector will send an alert to users to examine the transactions associated with the user accounts.  A “normal” is first calculated with the historical data (i.e., training data).  Thereafter, the suspicious activity detector will determine if there is a rate of change (or any other type of data analysis the user wishes to calculate) of suspicious transactions that exceeds what was previously deemed as “normal”.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Erenrich to incorporate the teachings of Yan and specifically disclose a rate of change in the number of SARs because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Claim 8
Zoldi/Yan/Erenrich disclose the limitations shown above.  Yan specifically discloses a rate of change in a community:
 (Previously Presented) The method of claim 7, wherein performing the fraud assessment comprises determining whether a rate of change in a structure of the community exceeds a predetermined rate of structural change that is indicative of fraud.  (see at least [0034]-[0037] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customer transaction behavioral cluster analysis with a model of Zoldi/Yan/Erenrich to incorporate the teachings of Yan and specifically disclose a rate of change in a community because doing so would help when providing an alert immediately during the detection of fraudulent activity to mitigate the suspicious transactions (see at least Yan [0003] [0004] [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691